Exhibit PENN WEST ENERGY TRUST Annual Information Form for the year ended December 31, 2009 March 18, 2010 TABLE OF CONTENTS Page GLOSSARY OF TERMS 2 CONVENTIONS 5 ABBREVIATIONS 5 CONVERSIONS 7 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 8 NON-GAAP MEASURES 9 EFFECTIVE DATE OF INFORMATION 9 PENN WEST ENERGY TRUST 10 GENERAL DEVELOPMENT OF THE BUSINESS 12 DESCRIPTION OF OUR BUSINESS 18 CAPITALIZATION OF PWPL 19 INFORMATION RELATING TO PENN WEST 20 CORPORATE GOVERNANCE 28 AUDIT COMMITTEE DISCLOSURES 33 DISTRIBUTIONS TO UNITHOLDERS 35 MARKET FOR SECURITIES 36 INDUSTRY CONDITIONS 38 RISK FACTORS 50 MATERIAL CONTRACTS 68 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 69 TRANSFER AGENTS AND REGISTRARS 69 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 70 INTERESTS OF EXPERTS 70 ADDITIONAL INFORMATION 70 APPENDIX "A" – RESERVES DISCLOSURE Appendix A-1 – Report of Management and Directors on Reserves Data and Other Information Appendix A-2 – Report on Reserves Data Appendix A-3 – Statement of Reserves Data and Other Oil and Gas Information APPENDIX "B" – MANDATE OF THE AUDIT COMMITTEE GLOSSARY OF TERMS The following is a glossary of certain terms used in this Annual Information Form. "6.5% 2005 Debenture Indenture" means the trust indenture governing the 6.5% 2005 Debentures. "6.5% 2005 Debentures" means the 6.5% convertible, extendible, unsecured, subordinated debentures issued on May 26, 2005 pursuant to the 6.5% 2005 Debenture Indenture, which debentures were assumed by Penn West pursuant to the Canetic Acquisition and subsequently began trading on the TSX as securities of Penn West on January 16, 2008 under the symbol PWT.DB.D. "6.5% 2006 Debenture Indenture" means the trust indenture governing the 6.5% 2006 Debentures. "6.5% 2006 Debentures" means the 6.5% convertible, extendible, unsecured, subordinated debentures issued on August 24, 2006 pursuant to the 6.5% 2006 Debenture Indenture, which debentures were assumed by Penn West pursuant to the Canetic Acquisition and subsequently began trading on the TSX as securities of Penn West on January 16, 2008 under the symbol PWT.DB.F. "7.2% Debenture Indenture" means the trust indenture governing the 7.2% Debentures. "7.2% Debentures" means the 7.2% convertible, unsecured, subordinated debentures issued on May 2, 2006 pursuant to the 7.2% Debenture Indenture, which debentures were assumed by Penn West pursuant to the Vault Acquisition and subsequently began trading on the TSX as securities of Penn West on January 15, 2008 under the symbol PWT.DB.E. "2007 Senior Notes" has the meaning ascribed thereto under "General Development of the Business – History and Development – Year Ended December 31, 2007 – Private Placement of 2007 Senior Notes". "2008 Senior Notes" has the meaning ascribed thereto under "General Development of the Business – History and Development – Year Ended December 31, 2008 – Private Placement of 2008 Senior Notes". "2008 Pounds Sterling Senior Notes" has the meaning ascribed thereto under "General Development of the Business – History and Development – Year Ended December 31, 2008 – Private Placement of 2008 Pounds Sterling Senior Notes". "2009 Senior Notes" has the meaning ascribed thereto under "General Development of the Business – History and Development – Year Ended December 31, 2009 – Private Placement of 2009 Senior Notes". "2010 Senior Notes" has the meaning ascribed thereto under "General Development of the Business – History and Development – 2010 Developments – Private Placement of 2010 Senior Notes". "ABCA" means the Business Corporations Act (Alberta), R.S.A. 2000, C. B-9, as amended, including the regulations promulgated thereunder. "Administration Agreement" means the agreement dated May 31, 2005 between the Trustee and PWPL pursuant to which PWPL agrees to provide certain administrative and advisory services in connection with Penn West. "Board of Directors" means the Board of Directors of PWPL. "Canadian GAAP" means Canadian generally accepted accounting principles. "Canetic" means Canetic Resources Trust, a trust established under the laws of the Province of Alberta. "Canetic Acquisition" means the plan of arrangement under the ABCA pursuant to which Penn West acquired Canetic on January 11, 2008. "CBM" means coalbed methane. 2 "Convertible Debentures" means, collectively, the 6.5% 2005 Debentures, the 6.5% 2006 Debentures and the 7.2% Debentures. "Debenture Indentures" means, collectively, the 6.5% 2005 Debenture Indenture, the 6.5% 2006 Debenture Indenture and the 7.2% Debenture Indenture. "Debenture Trustee" means, in respect of the 6.5% 2005 Debentures, Olympia Trust Company, in respect of the 6.5% 2006 Debentures, Computershare Trust Company of Canada, and in respect of the 7.2% Debentures, Canadian Western Trust Company. "Endev" means Endev Energy Inc., a corporation incorporated under the laws of the Province of Alberta. "Endev Acquisition" means the plan of arrangement under the ABCA pursuant to which Penn West acquired Endev on July 22, 2008. "Engineering Reports" means, collectively, the GLJ Report and the Sproule Report. "Form 40-F" means our Annual Report on Form 40-F for the fiscal year ended December 31, 2009, filed with the SEC. "GLJ" means GLJ Petroleum Consultants Ltd., independent petroleum consultants of Calgary, Alberta. "GLJ Report" means the report prepared by GLJ dated February 11, 2010 evaluating approximately 48 percent of the crude oil, natural gas and natural gas liquids reserves of Penn West and the net present value of future net revenue attributable to those reserves effective as at December 31, 2009. "Gross" means: (a) in relation to our interest in production or reserves, our working interest (operating or non-operating) share before deduction of royalties and without including any royalty interests of ours; (b) in relation to wells, the total number of wells in which we have an interest; and (c) in relation to properties, the total area of properties in which we have an interest. "Internal Notes" means the unsecured subordinated promissory notes issued by PWPL and certain other Operating Entities to Penn West. "Net" means: (a) in relation to our interest in production or reserves, our working interest (operating or non-operating) share after deduction of royalty obligations, plus our royalty interests in production or reserves; (b) in relation to our interest in wells, the number of wells obtained by aggregating our working interest in each of our gross wells; and (c) in relation to our interest in a property, the total area in which we have an interest multiplied by the working interest we owned. "NI 51-101" means National Instrument 51-101 – Standards of Disclosure for Oil and Gas Activities. "Non-Resident" means: (i) a person who is not a resident of Canada for the purposes of the Tax Act; or (ii) a partnership that is not a Canadian partnership for the purposes of the Tax Act. "NPI Agreements" means the net profits interest agreements between Penn West and certain of the Operating Entities. 3 "NPIs" means the net profits interests granted to Penn West under the NPI Agreements. "NYSE" means the New York Stock Exchange. "Operating Entities" means, collectively, PWPL, Penn West Partnership, Canetic ABC Limited Partnership, Canetic Resources Partnership, Petrofund Ventures Trust and Upton Resources Inc., each a direct or indirect wholly-owned subsidiary of Penn West as at the date hereof, and "Operating Subsidiary" means any one of them, as applicable. "Operating Entities Securities" means the Internal Notes, the NPIs, the common shares of PWPL and any other securities of the Operating Entities owned, directly or indirectly, by Penn West. "Penn West", "we", "us", "our" or"Trust"means Penn West Energy Trust, a trust established under the laws of the Province of Alberta pursuant to the Trust Indenture.Where the context requires, these terms also include all of Penn West's Subsidiaries on a consolidated basis. "Penn West Partnership"means Penn West Petroleum, a general partnership, the partners of which as at the date hereof are PWPL, Trocana Resources Inc. and Canetic Saskatchewan Trust. "Petrofund" means Petrofund Energy Trust, a trust established under the laws of the Province of Ontario. "Petrofund Acquisition" means the plan of arrangement under the ABCA pursuant to which Penn West acquired Petrofund on June 30, 2006. "PWPL" means Penn West Petroleum Ltd., a corporation amalgamated under the ABCA, a wholly-owned subsidiary of Penn West and the administrator of Penn West pursuant to the Administration Agreement. "Reece" means Reece Energy Exploration Corp., a corporation incorporated under the laws of the Province of Alberta. "Reece Acquisition" means the plan of arrangement under the ABCA pursuant to which Penn West acquired Reece on April 30, 2009. "SEC" means the United States Securities and Exchange Commission. "SIFT" has the meaning ascribed thereto under "General Development of the Business – History and Development – Year Ended December 31, 2006 – Changes to Taxation of Income Trusts". "SIFT Tax" has the meaning ascribed thereto under "General Development of the Business – History and Development – Year Ended December 31, 2006 – Changes to Taxation of Income Trusts". "Sproule" means Sproule Associates Limited, independent petroleum consultants of Calgary, Alberta. "Sproule Report" means the report prepared by Sproule dated February 24, 2010 evaluating approximately 37 percent and auditing approximately 15 percent of the crude oil, natural gas and natural gas liquids reserves of Penn West and the net present value of future net revenue attributable to those reserves effective as at December 31, "Subsidiaries" has the meaning ascribed thereto in the Securities Act (Ontario) and, for greater certainty, includes all corporations, partnerships and trusts owned, controlled or directed, directly or indirectly, by Penn West. "Tax Act" means the Income Tax Act (Canada), R.S.C. 1985, C. 1 (5th Supp.), as amended, including the regulations promulgated thereunder, as amended from time to time. "Trust Indenture" means the trust indenture between the Trustee and PWPL, as amended and restated as of June 30, 2006 and as subsequently amended on November 29, 2007. "Trust Unit" means a trust unit issued by us, each trust unit representing an equal undivided beneficial interest in our assets. 4 "Trustee" means CIBC Mellon Trust Company, our trustee. "TSX" means the Toronto Stock Exchange. "United States" or "U.S." means the United States of America. "Unitholders" means holders of Trust Units. "undeveloped land" and "unproved property" each mean a property or part of a property to which no reserves have been specifically attributed. "U.S. GAAP" means United States generally accepted accounting principles. "Vault" means Vault Energy Trust, a trust established under the laws of the Province of Alberta. "Vault Acquisition" means the plan of arrangement under the ABCA pursuant to which Penn West acquired Vault on January 10, 2008. CONVENTIONS Certain terms used herein are defined in the "Glossary of Terms".Certain other terms used herein but not defined herein are defined in NI 51-101 and, unless the context otherwise requires, shall have the same meanings herein as in NI 51-101.A reconciliation of the principal differences between Penn West's financial results calculated under Canadian GAAP and under U.S. GAAP is included in the Form 40-F.On March 18, 2010, the exchange rate for U.S. dollars, expressed in Canadian dollars, based on the noon rate as reported by the Bank of Canada, was Cdn$1.00 equals US$0.9863. All dollar amounts in this document are expressed in Canadian dollars, except where otherwise indicated. References to "$" or "Cdn$" are to Canadian dollars, references to "US$" are to United States dollars, references to "£" are to pounds sterling, and references to "€" are to Euros. All financial information herein has been presented in Canadian dollars in accordance with Canadian GAAP, which differs from U.S. GAAP. ABBREVIATIONS Oil and Natural Gas Liquids Natural Gas bbl barrel or barrels GJ gigajoule bbl/d barrels per day GJ/d gigajoules per day Mbbl thousand barrels Mcf thousand cubic feet MMbbl million barrels MMcf million cubic feet NGLs natural gas liquids Bcf billion cubic feet MMboe million barrels of oil equivalent Mcf/d thousand cubic feet per day Mboe thousand barrels of oil equivalent MMcf/d million cubic feet per day boe/d barrels of oil equivalent per day m3 cubic metres 5 Other BOE or boe means barrel of oil equivalent, using the conversion factor of 6 Mcf of natural gas being equivalent to one barrel of oil.Boes may be misleading, particularly if used in isolation.A boe conversion ratio of 6 Mcf: 1 bbl is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. WTI means West Texas Intermediate, the reference price paid in United States dollars at Cushing, Oklahoma for crude oil of standard grade. API means American Petroleum Institute. °API means the measure of the density or gravity of liquid petroleum products derived from a specific gravity. psi means pounds per square inch. MM$ means million dollars. MW means megawatt. MWh means megawatt hour. CO2 means carbon dioxide. OIL AND GAS INFORMATION ADVISORIES Where any disclosure of reserves data is made in this Annual Information Form (including the Appendices hereto) that does not reflect all of the reserves of Penn West, the reader should note that the estimates of reserves and future net revenue for individual properties may not reflect the same confidence level as estimates of reserves and future net revenue for all properties, due to the effects of aggregation. All production and reserves quantities included in this Annual Information Form (including the Appendices hereto) have been prepared in accordance with Canadian practices and specifically in accordance with NI 51-101.These practices are different from the practices used to report production and to estimate reserves in reports and other materials filed with the SEC by companies in the United StatesNevertheless, as part of Penn West’s Annual Report on Form 40-F for the year ended December 31, 2009 filed with the SEC, Penn West has disclosed proved reserves quantities using the standards contained in SEC Regulation S-X, and the standardized measure of discounted future net cash flows relating to proved oil and gas reserves determined in accordance with the U.S. Financial Accounting Standards Board, "Disclosures About Oil and Gas Producing Activities", which disclosure complies with the SEC's rules for disclosing oil and gas reserves. References in this Annual Information Form to undeveloped land and unproved properties held, owned or acquired by us, or in respect of which we have an interest, refer to undeveloped land or unproved properties in respect of which we have a lease or other contractual right to explore for, develop, exploit and produce hydrocarbons underlying such undeveloped land or unproved properties. 6 CONVERSIONS The following table sets forth certain conversions between Standard Imperial Units and the International System of Units (or metric units). To Convert From To Multiply By Mcf cubic metres 28.174 cubic metres cubic feet 35.494 bbl cubic metres 0.159 cubic metres bbl 6.293 feet metres 0.305 metres feet 3.281 miles kilometres 1.609 kilometres miles 0.621 acres hectares 0.405 hectares acres 2.500 gigajoules (at standard) MMbtu 0.948 MMbtu (at standard) gigajoules 1.055 gigajoules (at standard) Mcf 1.055 7 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS In the interest of providing Unitholders and potential investors with information regarding Penn West, including management's assessment of Penn West's future plans and operations, certain statements contained and incorporated by reference in this document constitute forward-looking statements or information (collectively "forward-looking statements") within the meaning of the "safe harbour" provisions of applicable securities legislation.Forward-looking statements are typically identified by words such as "anticipate", "continue", "estimate", "expect", "forecast", "may", "will", "project", "could", "plan", "intend", "should", "believe", "outlook", "potential", "target" and similar words suggesting future events or future performance.In addition, statements relating to "reserves" or "resources" are deemed to be forward-looking statements as they involve the implied assessment, based on certain estimates and assumptions, that the reserves and resources described exist in the quantities predicted or estimated and can be profitably produced in the future.In particular, this document and the documents incorporated by reference herein contain, without limitation, forward-looking statements pertaining to the following: the performance characteristics of our oil and natural gas properties; the potential impact on our business, business strategies and plans, business model, future growth prospects, distribution policies and Unitholders of the SIFT Tax and the different actions that we might take in response to the SIFT Tax and the potential impact those actions could have on us and our Unitholders, including without limitation, our intention to convert to a dividend paying corporation prior to mid-2011, our potential ability to shield our taxable income from income tax using our tax pools for a period of time following the implementation of the SIFT Tax, and the impact this would have on our distributions and Unitholders; the impact that government royalty frameworks may have on us, including on our business strategies and plans; our environmental regulation compliance costs and strategies, the sufficiency of our environmental program and our ability to fund our asset retirement obligations; oil and natural gas production level estimates; our 2010 capital expenditure levels, the timing of making said expenditures, the key elements of our 2010 capital expenditure program and the method of funding said expenditures; our business strategies; our exploration and development plans for our oil and natural gas properties in 2010 and beyond; funding sources for distributions and distribution levels; the quantity and recoverability of our oil and natural gas reserves and resources; currency exchange rates, inflation rates and interest rates; the nature and effectiveness of our risk management strategies; our outlook for oil and natural gas prices; and our intention and ability to maintain a balanced portfolio of liquids and natural gas production and the benefits we may derive therefrom. With respect to forward-looking statements contained or incorporated by referencein this document, we have made assumptions regarding, among other things: our intention to convert from a trust structure to a corporate or other structure, including the timing thereof and the method of accomplishing such conversion; the laws and regulations that we will be required to comply with, including laws and regulations relating to taxation, royalty regimes and environmental protection; future capital expenditure levels; future oil and natural gas prices and differentials between light, medium and heavy oil prices; future oil and natural gas production levels; future exchange rates and interest rates; the amount of future cash distributions that we intend to pay; the cost of expanding our property holdings; our ability to obtain equipment in a timely manner to carry out development activities; our ability to market our oil and natural gas successfully to current and new customers; the impact of increasing competition; our ability to obtain financing on acceptable terms; and our ability to add production and reserves through our development and exploitation activities.In addition, many of the forward-looking statements contained in this document are located proximate to assumptions that are specific to those forward-looking statements, and such assumptions should be taken into account when reading such forward-looking statements. Although Penn West believes that the expectations reflected in the forward-looking statements contained or incorporated by reference in this document, and the assumptions on which such forward-looking statements are made, are reasonable, there can be no assurance that such expectations will prove to be correct.Readers are cautioned not to place undue reliance on forward-looking statements included or incorporated by reference in this document, as there can be no assurance that the plans, intentions or expectations upon which the forward-looking statements are based will occur.By their nature, forward-looking statements involve numerous assumptions, known and unknown risks and uncertainties that contribute to the possibility that the predictions, forecasts, projections and other forward-looking statements will not occur, which may cause Penn West's actual performance and financial results in future periods to differ materially from any estimates or projections of future performance or results expressed or implied by such forward-looking statements.These risks and uncertainties include, among other things: the impact of weather conditions on seasonal demand and our ability to execute capital programs; risks inherent in oil and natural gas operations; uncertainties associated with estimating reserves and resources; competition for, among other things, capital, acquisitions of reserves, resources, undeveloped lands and skilled personnel; incorrect assessments of the value of acquisitions; geological, technical, drilling and processing problems; general economic conditions in Canada, the U.S. and globally, and in particular, the effect that those conditions have on commodity prices and our access to capital; industry conditions, including fluctuations in the price of oil and natural gas; royalties payable in respect of our oil and natural gas production and changes thereto; changes in government regulation of the oil and natural gas industry, including environmental regulation; fluctuations in foreign exchange or interest rates; unanticipated operating events that can reduce production or cause production to be shut-in or delayed; failure to obtain industry partner and other third-party consents and approvals when required; stock market volatility and market valuations; OPEC's ability to control production and balance global supply and demand of crude oil at desired price levels; political uncertainty, including the risks of hostilities, in the petroleum producing regions of the world; the need to obtain required approvals from regulatory authorities from time to time; failure to realize the anticipated benefits of acquisitions, including the completed acquisitions discussed herein; changes in taxation laws and regulations that affect us and our securityholders; changes in government royalty frameworks in jurisdiction in which we operate and the impact that such changes may have on us; uncertainty of obtaining required approvals in respect of acquisitions and mergers; and the other factors described under "Risk Factors" in this document and in Penn West's public filings available in Canada at www.sedar.com and in the United States at www.sec.gov.Readers are cautioned that this list of risk factors should not be construed as exhaustive. 8 The forward-looking statements contained and incorporated by reference in this document speak only as of the date of this document. Except as expressly required by applicable securities laws, Penn West does not undertake any obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. The forward-looking statements contained and incorporated by reference in this document are expressly qualified by this cautionary statement. NON-GAAP MEASURES This Annual Information Form includes measures not defined under generally accepted accounting principles ("GAAP"), including funds flow and netbacks.Non-GAAP measures do not have any standardized meaning prescribed by GAAP and are therefore unlikely to be comparable to similar measures presented by other issuers.Funds flow is cash flow from operating activities before changes in non-cash working capital and asset retirement expenditures.Funds flow is used to assess our ability to fund distributions and planned capital programs.Netback is a per-unit-of-production measure of operating margin used in capital allocation decisions.For more information, see Penn West's management's discussion and analysis for the year ended December 31, 2009 (available on SEDAR at www.sedar.com and on EDGAR at www.sec.gov), which includes a reconciliation of "funds flow" to cash flow from operating activities and sets out the method that we use to calculate our netbacks. EFFECTIVE DATE OF INFORMATION Except where otherwise indicated, the information in this Annual Information Form is presented as at the end of Penn West's most recently completed financial year, being December 31, 2009. 9 PENN WEST ENERGY TRUST General We are an open-end investment trust created on April 22, 2005 under the laws of the Province of Alberta pursuant to the Trust Indenture.CIBC Mellon Trust Company is our Trustee.The beneficiaries of Penn West are the holders of the Trust Units.Our principal and head office is located at Suite 200, 207 – 9th Avenue S.W., Calgary, Alberta, T2P 1K3. We commenced operations in our current structure on June 1, 2005 after the completion of a plan of arrangement under the ABCA.Pursuant to this plan of arrangement, holders of common shares of PWPL received three Trust Units for each one of their common shares. Inter-Corporate Relationships The following are the names, the percentage of votes attaching to all voting securities beneficially owned, or controlled or directed, directly or indirectly, by Penn West, and the jurisdiction of incorporation, continuance, formation or organization of our direct and indirect material Subsidiaries. Percentage of Votes Nature of Entity Jurisdiction of Incorporation/ Formation Penn West Petroleum Ltd. 100% Corporation Alberta Penn West Petroleum 100% General Partnership Alberta Our Organizational Structure The following diagram sets forth the simplified organizational structure of Penn West. 10 Notes: (1) The Unitholders own 100 percent of Penn West's equity. (2) Cash distributions are made on a monthly basis to Unitholders based upon, among other things, our funds flow.Our primary sources of funds flow are payments from PWPL and our other Operating Entities pursuant to the NPIs and interest on the principal amount of the Internal Notes. (3) PWPL was formed effective as of January 1, 2010 pursuant to the amalgamation of Penn West Petroleum Ltd., Reece Energy Exploration Corporation and Lodgepole Energy Management Corporation. (4) As at the date hereof, PWPL, Trocana Resources Inc. andCanetic Saskatchewan Trustare the partners of Penn West Partnership. (5) The other Operating Entities are direct or indirect wholly-owned subsidiaries of Penn West.As at December 31, 2009, other than PWPL and the Penn West Partnership, Penn West does not have any subsidiaries: (i) the total assets of which exceed 10 percent of Penn West's consolidated assets (or 20 percent of Penn West's consolidated assets when aggregated with all other subsidiaries of Penn West other than PWPL and the Penn West Partnership); or (ii) the sales and operating revenues of which exceed 10 percent of Penn West's consolidated sales and operating revenues (or 20 percent of Penn West's consolidated sales and operating revenues when aggregated with all other subsidiaries of Penn West other than PWPL and the Penn West Partnership). 11 GENERAL DEVELOPMENT OF THE BUSINESS History and Development Year Ended December 31, 2006 NYSE Listing On June 22, 2006, the Trust Units were listed on the NYSE. Petrofund Acquisition Effective June 30, 2006, Penn West completed the Petrofund Acquisition, pursuant to which Penn West acquired Petrofund on the basis of an exchange of 0.60 of a Trust Unit for each one (1) trust unit of Petrofund.An aggregate of approximately 70.7 million Trust Units were issued.A special cash distribution in the amount of $1.10 per trust unit of Petrofund, of which $0.10 per unit was to align the distribution record dates of the trusts, was made immediately prior to the completion of the Petrofund Acquisition to the holders of trust units of Petrofund.An aggregate of $130 million was distributed.As a result of the Petrofund Acquisition, Penn West acquired approximately 71 MMbbl of light/medium crude oil and NGLs, 1 MMbbl of heavy oil and 279 Bcf of natural gas on a proved reserve basis, approximately 94 MMbbl of light/medium crude oil and NGLs, 1 MMbbl of heavy oil and 371 Bcf of natural gas on a proved plus probable reserve basis, and approximately 352,600 net acres of undeveloped land.Penn West also assumed approximately $610 million of bank indebtedness of Petrofund in connection with the Petrofund Acquisition. Other Acquisitions and Dispositions We completed property acquisitions, net of dispositions, of $6 million in 2006.Other than the Petrofund Acquisition described above, we did not complete any corporate acquisitions in 2006. Changes to Taxation of Income Trusts On October 31, 2006, the Federal Minister of Finance proposed to deny the deduction of distributions at the trust level and subject any income of certain publicly traded mutual fund trusts to tax at rates comparable to the combined federal and provincial corporate tax and to treat such distributions as taxable dividends to the unitholders (the "SIFT Tax").On December 21, 2006, the Federal Minister of Finance released draft legislation to implement the SIFT Tax pursuant to which, commencing January 1, 2011 (provided we only experience "normal growth" and no "undue expansion" before then), certain distributions from us which would have otherwise been taxed as ordinary income generally will be characterized as dividends to our Unitholders and will be subject to tax at the corporate rates at the trust level.On June 22, 2007, the legislation received Royal assent. The Trust is a taxable entity under the Tax Act and is taxable only on income that is not distributed or distributable to the Unitholders.As the Trust distributes all of its taxable income to the Unitholders pursuant to the Trust Indenture and currently satisfies the requirements of the Tax Act applicable to the Trust, the Trust does not expect to pay income taxes until the earlier of January 1, 2011 or if and when it ceases to be a trust.The SIFT Tax will not impose a tax on distributions from entities, such as the Trust, until January 1, 2011 as long as the Trust experiences only "normal growth" as set out in the guidelines described below.Commencing in January 2011, the Trust will be liable for tax on all distributions of income paid or payable to Unitholders, which distributions the Trust will no longer be able to deduct in computing its taxable income.The Trust currently has significant tax pools and expects to continue to increase its tax pool base until 2011.Accordingly, it is expected that the Trust will be able to shelter income for a period of time after the application of the SIFT Tax should the Trust remain in its current legal structure. The SIFT Tax provides that, while there is no intention to prevent "normal growth" during the transitional period, any "undue expansion" would result in the transition period being terminated with the loss of the benefit to us of that transitional period.As a result, the adverse tax consequences resulting from the SIFT Tax could be borne sooner than January 1, 2011.On December 15, 2006, the Department of Finance issued guidelines with respect to what is meant by "normal growth" in this context.Specifically, the Department of Finance stated that "normal growth" would include equity growth within certain "safe harbour" limits, measured by reference to a specified investment flow-through's (a "SIFT") market capitalization as of the end of trading on October 31, 2006 (which would include only the market value of the SIFT's issued and outstanding publicly-traded trust units, and not any convertible debt, options or other interests convertible into or exchangeable for trust units).Those safe harbour limits were 40 percent for the period from November 1, 2006 to December 31, 2007, and 20 percent each for each of the calendar years 2008, 2009 and 2010.Moreover, these limits were cumulative, so that any unused limit for a period carried over into the subsequent period.Additional details of the Department of Finance's guidelines include the following: (i) new equity for these purposes includes units and debt that is convertible into units (and may include other substitutes for equity if attempts are made to develop those); and (ii) replacing debt that was outstanding as of October 31, 2006 with new equity, whether by a conversion into trust units of convertible debentures or otherwise, will not be considered growth for these purposes and will therefore not affect the safe harbour. 12 On December 4, 2008, the Federal Minister of Finance announced changes to the guidelines discussed above to allow a SIFT to accelerate the utilization of the SIFT annual safe harbour amount for each of 2009 and 2010 so that the safe harbour amounts for 2009 and 2010 are available on and after December 4, 2008.This change does not alter the maximum permitted expansion threshold for a SIFT, but it allows a SIFT to use its normal growth room remaining as of December 4, 2008 in a single year, rather than staging a portion of the normal growth room over the 2009 and 2010 years.The Department of Finance has indicated that the issuance of trust units by a SIFT as consideration in connection with the acquisition of, or the merger with, another SIFT, will not be considered growth for these purposes and will therefore not affect a SIFT's safe harbour.Therefore, our issuance of Trust Units in connection with the acquisition of Canetic and Vault is not considered growth for these purposes and did not affect our safe harbour.The Department of Finance has also indicated that a SIFT's market capitalization for the purpose of calculating a SIFT's "safe harbour" equity growth limit is equal to the aggregate market capitalization of the SIFT and all SIFTs acquired by such SIFT as of the end of trading on October 31, 2006.The combined market capitalization of the Trust, Canetic and Vault as of the close of trading on October 31, 2006, having regard only to the issued and outstanding publicly-traded Trust Units and Canetic and Vault trust units at such date, was approximately $15 billion.We believe that, as at March 18, 2010, our remaining combined "safe harbour" equity growth amount for the period ending December 31, 2010 is approximately $14billion (not including equity, including convertible debentures, issued to replace debt that was outstanding on October 31, 2006). Currently, the SIFT Tax rules provide that the SIFT Tax rate will be the federal general corporate income tax rate (which is anticipated to be 16.5 percent in 2011 and 15 percent in 2012) plus the provincial SIFT tax rate discussed below.Pursuant to regulations to the Tax Act, the provincial SIFT Tax rate will be based on the general provincial corporate income tax rate in each province in which the Trust has a permanent establishment.For purposes of calculating this component of the tax, the general corporate taxable provincial allocation formula will be used.Specifically, the Trust's taxable distributions, if any, will be allocated to provinces by taking half of the aggregate of: (i) that proportion of the Trust's taxable distributions, if any, for the year that the Trust's wages and salaries in the province are of its total wages and salaries in Canada; and (ii) that proportion of the Trust's taxable distributions, if any, for the year that the Trust's gross revenues in the province are of its total gross revenues in Canada.It is anticipated that the Trust would be considered to have a permanent establishment in Alberta only, where the provincial tax rate in 2011 is expected to be 10 percent, which will result in an effective tax rate of 26.5 percent in 2011.Taxable distributions, if any, that are not allocated to any province, would instead be subject to a 10 percent rate constituting the provincial component. On July 14, 2008, the Federal Minister of Finance announced proposed amendments to the Tax Act, including technical amendments to clarify certain aspects of the SIFT Tax and to provide rules to facilitate the conversion of existing SIFTs into corporations on a tax-deferred basis (the "Conversion Rules").The Conversion Rules address many of the principal substantive and administrative issues that arise when structuring a corporate conversion of an income trust under the Tax Act. The Conversion Rules contemplate two alternatives for the conversion of a publicly-traded SIFT into a taxable Canadian corporation and the winding-up of the SIFT's underlying structure.The first alternative involves the winding-up of the SIFT into a taxable Canadian corporation whereas the second approach involves the distribution by the publicly-traded SIFT of shares of an underlying taxable Canadian corporation to its unitholders.The Conversion Rules will generally only apply to the winding-up of a SIFT or a distribution of shares completed before 2013.Bill C-10, which received Royal Assent on March 12, 2009, contained legislation implementing the Conversion Rules. As a result of the enactment of the SIFT Tax in 2007, the future income taxes disclosed in our financial statements were adjusted to include temporary differences between the accounting and tax bases of our assets and liabilities at the trust level, as further described in Note 10 to our audited consolidated financial statements for the year ended December 31, 2009. In addition, the reported estimated net present value of future net revenues from our oil and natural gas reserves on an "after-tax" basis now reflects the impact of the SIFT Tax. We currently plan to convert to a dividend paying corporation prior to mid-2011.The timing of such conversion is dependent on a number of factors, including without limitation the strength of commodity prices and the equity markets, our operating performance, and the extent of our success in developing our inventory of prospects.We do not expect that a conversion to a corporation will have a major impact on our underlying operating strategy or business affairs, but cannot provide any assurances in this regard.
